Case 2:18-cv-01917-GW-PLA Document 54 Filed 11/26/18 Page 1 of 11 Page ID #:413




   1     CENTER FOR DISABILITY ACCESS
         Ray Ballister, Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Dennis Price, Esq., SBN 279082
   3     Sara Gunderson, Esq., SBN 302582
         Mail: PO Box 262490
   4     San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
   5     San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
   6     sarag@potterhandy.com
   7
          Attorneys for Plaintiff
   8
   9
  10                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  11
  12
                                                      Case: 2:18-CV-01917-GW-PLA
  13     Shirley Lindsay,
  14                 Plaintiff,                       Plaintiff’s Reply to Defendant’s
  15                                                  Opposition to Plaintiff’s Motion
               v.                                     for Summary Judgment, or in
  16                                                  the alternative, Partial Summary
         Overland Partners Sepulveda,                 Judgment
  17     LLC, a California Limited Liability
         Company;
  18     Starbucks Corporation, a                      Date:   December 10, 2018
         Washington Corporation;                       Time:   1: 30 p.m.
  19
                                                       Ctrm:   9D (9th Floor)
                     Defendants.
  20
                                                      Hon. Judge George H. Wu
  21
  22
  23
  24
       I. PLAINTIFF’S ABILITY TO OVERCOME BARRIERS TO ACCESS

  25
         THE STORE DOES NOT MOOT HER DISCRIMINATION CLAIM

  26
               An argument that is often seen in these cases is that there is no violation

  27
       because the plaintiff was ultimately able to gain access to the subject property.

  28
       This is not a valid defense under the law.



                                                1

       Reply                                        Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 54 Filed 11/26/18 Page 2 of 11 Page ID #:414




   1           The Ninth Circuit, sitting en banc, has addressed this misconception.
   2   Under the ADA, it is “not necessary” that the barrier “completely preclude the
   3   plaintiff from entering or from using the facility in any way,” rather the
   4   “barrier need only interfere with the plaintiff’s full and equal enjoyment of the
   5   facility.” 1 The law focuses on equality of access not ultimate access. “The
   6   standard cannot be is access achievable in some manner. We must focus on
   7   the equality of access. If a finding that ultimate access could have been
   8   achieved provided a defense, the spirit of the law would be defeated. It is clear,
   9   that the legislative purpose behind these disability access laws would not
  10   support such a finding.” 2 In fact, there is an objective standard for determining
  11   whether “full and equal” access has been provided. That objective standard is
  12   the American with Disabilities Act Accessibility Guidelines or “ADAAG.”
  13   “The ADAAG provides the objective contours of the standard that
  14   architectural features must not impede disabled individuals' full and equal
  15   enjoyment of accommodations.” 3
  16           In Chapman, a disabled plaintiff sued a store over the existence of
  17   various physical barriers. The defendant responded that “disabled customers
  18   can rely upon store clerks” to help them overcome any barriers. 4 The Court
  19   rejected the argument and explained why it does not have merit:
  20          Among the ADA's purposes however, is to eliminate the stereotype of
              the helpless disabled person completely reliant on the assistance of
  21
              able-bodied persons to come to their rescue, not to reinforce it. The
  22          disabled community fought for, and earned, the right to have stores
  23          remove barriers so that disabled customers could use those facilities
              independently. This court will not reduce [plaintiff] to the need to beg
  24          for assistance or to rely upon the hoped-for existence of a kindly store
  25          clerk who happens to be in a mood to be helpful. Defendant's obligation
              is to ensure that the accessibility counter and the aisles are clear. When
  26
  27   1
         Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 947 (9th Cir. 2011).
       2
         Boemio v. Love’s Restaurant, 954 F.Supp. 204, 208 (S.D. CA 1997).
  28   3
         Chapman, 631 F.3d at 945.
       4
         Id. at 1007.



                                                           2

       Reply                                                   Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 54 Filed 11/26/18 Page 3 of 11 Page ID #:415




   1           it fails to do so, it is in violation of the ADA. It may not rely upon
               assertions that its store clerks are kind and helpful and would eventually
   2
               clear the barriers that should not be there in the first place. 5
   3           In fact, this same principle arose in another of counsel’s cases. In that
   4   case, the plaintiff sued a gas station under both the ADA and the Unruh Civil
   5   Rights Act and alleged that he was denied access because the entrance was
   6   not accessible. 6 The defendant argued that the plaintiff could have overcome
   7   the barrier by simply seeking assistance from gas station employees:
   8   “Defendant appears to suggest that Plaintiff has not shown discrimination
   9   under the ADA because he could have requested assistance.” 7 The Court
  10   rejected the claim and noted that the violation is the failure to remove the
  11   barrier in the first place. “Defendant is mistaken. Discrimination includes a
  12   failure to remove architectural barriers where such removal is readily
  13   achievable. 42 U.S.C. § 12182(b)(2)(A) (iv).” Id.
  14           Defendant Overland Partners Sepulveda claims that there was no
  15   violation because Ms. Lindsay ultimately gained access to the store. However,
  16   this type of “equivalent facilitation” argument has already been addressed and
  17   rejected by the Ninth Circuit. 8
  18
  19       II. LANDLORDS AND TENANTS ARE JOINTLY OBLIGATED TO
  20        PROVIDE ACCESSIBLE FACILITIES ON PROPERTY UNDER
  21                                         THEIR CONTROL
  22           The ADA specifically holds anyone in a property’s leasing chain liable
  23   for violations on that property. 9 The DOJ’s Code of Federal Regulations
  24   upholds this principle: “Both the landlord who owns the building that houses
  25
  26
       5
         Id. at 1007–8.
  27   6
         Arroyo v. 9305 Firestone, LLC, 2011 WL 6177277, *1 (C.D. Cal. 2011).
       7
         Id. at *2
  28   8
         Antoninetti v. Chipotle Mexican Grill, Inc., 643 F.3d 1165 (9th Cir. 2010); ADAAG § 2.2.
       9
         (42 U.S.C. § 12182(a).)



                                                           3

       Reply                                                   Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 54 Filed 11/26/18 Page 4 of 11 Page ID #:416




   1   a place of public accommodation and the tenant who owns or operates the
   2   place of public accommodation are public accommodations subject to the
   3   requirements of this part.” 10 Though the C.F.R. recognizes landlords’ and
   4   tenants’ right to allocate responsibility as between the two by contract, the
   5   Ninth Circuit has specifically held that such allocation does not bind third
   6   parties: “The regulation [28 C.F.R. § 36.201(b)] provides that allocation of
   7   responsibility between the landlord and a tenant by lease is effective only ‘[a]s
   8   between the parties.’” 11 The Technical Assistance Manual, Title III, concurs:
   9        Both the landlord and the tenant are public accommodations and have
            full responsibility for complying with all ADA title III requirements
  10
            applicable to that place of public accommodation. The Title III
  11        regulation permits the landlord and the tenant to allocate responsibility,
  12        in the lease, for complying with particular provisions of the
            regulation. However, any allocation made in a lease or other contract is
  13        only effective between the parties, and both landlord and tenant remain
  14        fully liable for compliance with all provisions of the ADA relating to
  15
            that place of public accommodation. 12
            The Ninth Circuit has clarified that while a lease cannot be used by a
  16
       landlord to contract away its ADA obligations, it may impose liability for
  17
       common areas on a tenant:
  18
           “[A tenant] has no preexisting control of a property. Absent a lease, it
  19       lacks any legal relationship at all to the property. That it takes control
  20       of a part of the property, subject to a lease, imposes ADA compliance
           obligations on it for that part of the property it controls; the landlord's
  21
           preexisting obligations to the entire property continue unaffected.” 13
  22
           Here, Defendant Starbucks has argued that the mere fact that it is a
  23
       tenant relieves it of the duty to maintain accessible parking that plainly serves
  24
       its customers. Notably it has not included as an exhibit the lease that would
  25
       definitively establish whether or not it exercises control over this area. This
  26
  27   10
          (28 C.F.R. § 36.201(b).)
       11
          (Botosan v. Paul McNally Realty, supra, 216 F.3d at p. 833.)
  28   12
          (TAM § III-1.2000.)
       13
          Kohler v. Bed Bath & Beyond of California, LLC (9th Cir. 2015) 780 F.3d 1260, 1264



                                                          4

       Reply                                                  Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 54 Filed 11/26/18 Page 5 of 11 Page ID #:417




   1   evidence is within Defendants’ exclusive control, and while Plaintiff sought
   2   this information in discovery, Defendants declined to provide it because the
   3   case was stayed. While Plaintiff concedes she does not have access to the
   4   evidence necessary to prove Defendant Starbucks has liability for the parking
   5   area, Plaintiff does not concede that this Defendant has no liability over this
   6   area.
   7
   8    III. THE SALES COUNTER DOES NOT COMPLY WITH THE ADA
   9         STANDARDS AND PLAINTIFF IS BEING DENIED FULL AND
  10                                 EQUAL ACCESS
  11           The physical layout of the sales counter is not contested. Starbucks’s
  12   District Manager explains: “The Subject Starbucks has one continuous
  13   counter, less than 36 inches in height and uniform in depth, for the purpose of
  14   conducting customer transactions.” On this long counter, Starbucks explains
  15   that it places two cash registers and displays of merchandise for sale, leaving
  16   some space next to each register for customers. Anderson Dec (Docket Entry
  17   52). Plaintiff agrees with this factual assessment, but argues that the failure to
  18   provide 36 inches of clear, useable counter width space violates the ADA,
  19   while Starbucks disagrees and presents two arguments: (1) the ADA does not
  20   require 36 inches of width and (2) Ms. Lindsay has not been denied full and
  21   equal access in violation of the ADA. Both of those issues are analyzed and
  22   discussed below.
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28



                                               5

       Reply                                       Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 54 Filed 11/26/18 Page 6 of 11 Page ID #:418




   1           A. The ADA has a width requirement for accessible counters.
   2   Starbucks’s argument to the contrary misconstrues the law and makes
   3   no sense.
   4           Under the ADA Standards, sales counters must comply with one of two
   5   configurations. 14 If the counter provides for a forward approach (where knees
   6   and toes can go under the counter), a portion of counter must be wheelchair
   7   accessible, i.e., 30 inches in length and no higher than 36 inches. 15 If the
   8   counter does not provide for a forward approach—such as in this case—then
   9   it necessitates a parallel approach and there must be a portion of accessible
  10   counter that is 36 inches in length and no higher than 36 inches. 16 There is one
  11   exception that modifies the length requirement. In alterations, if the
  12   compliance would result in a reduction of the number of counters, then the
  13   length need only be 24 inches. 17 There can be little doubt that the accessibility
  14   standards have a width requirement.
  15           But Starbucks argues that there is another exception that modifies—
  16   even entirely nullifies—the width obligation. That exception reads:
  17   “EXCEPTION: Where the provided counter surface is less than 36 inches
  18   (915 mm) long, the entire counter surface shall be 36 inches (915 mm) high
  19   maximum above the finish floor.” 18 According to Starbucks, this exception
  20   means that the 36-inch width requirement only applies in two-tier situations,
  21   i.e., where there is a higher counter area for ambulatory persons and a lowered
  22   portion for wheelchair users. Starbucks explains:
  23         The main rule of 904.4.1 relied on by Plaintiff does not apply as
             Starbucks does not maintain a sales counter above 36 inches for some
  24
             customers, with a separate lowered portion for accessibility. Rather,
  25
  26   14
          36 C.F.R., Part 1191, Appendix D, § 904.4.
       15
          36 C.F.R., Part 1191, Appendix D, § 904.4.2
  27   16
          36 C.F.R., Part 1191, Appendix D, § 904.4.1
  28   17
          36 C.F.R., Part 1191, Appendix D, § 904.4.4, Exception.
       18
          36 C.F.R., Part 1191, Appendix D, § 904.4.1, Exception.



                                                          6

       Reply                                                  Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 54 Filed 11/26/18 Page 7 of 11 Page ID #:419




   1              Starbucks provided less than 36 inches of counter surface for all
                  customers, and the entire provided counter surface is less than 36
   2
                  inches high. The Exception to 904.4.1 controls… [Defense Brief
   3              (Docket Entry 49), p. 5, lines 12-17.]
   4              In other words, according to Starbucks, the ADA Standards only care
   5   about width in a two-tier situation but if the counter is all one height, don’t
   6   worry about it, a business is free to provide a mere 1-inch of width if it
   7   chooses. This interpretation is nonsensical. The exception does not say this. It
   8   does not waive—or purport to waive—the width requirement for single-height
   9   counters. The Standards clearly address width as an important element to
  10   accessibility. Why wheelchair users would benefit from a width requirement
  11   where a two-tiered counter is found but not benefit from useable width where
  12   there is a single-height counter is not explained.
  13              No one likes stooping to use those low counters. But they are necessary
  14   for wheelchair users. Thus, under section 904.4.1, to accommodate
  15   wheelchair users, there must be at least a 36-inch wide portion of lowered
  16   counter. And if the entire counter is 36 inches or less, then 904.4.1’s exception
  17   does not allow for a two-tiered counter because there is simply not enough
  18   counter to provide both a higher section and lowered section. Thus, the entire
  19   counter must be at the lower height. Wheelchair users have a civil-right
  20   entitlement that ambulatory persons do not have. Thus, in those situations
  21   where a 36-inch wide counter cannot be provided—for example, where it is
  22   technically infeasible 19—the height obligation is still in effect.                    Section
  23   904.4.1’s exception is designed to protect wheelchair users and provide
  24   maximum accommodation.
  25              Ironically, though, Starbucks’s interpretation of section 904.4.1 would
  26   permit exactly what that section seeks to prohibit. Starbucks believes that so
  27   long as its counter is one height, it can dispense with the width requirement.
  28
       19
            36 C.F.R., Part 1191, Appendix B, § 202.3, Exception 2.



                                                             7

       Reply                                                     Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 54 Filed 11/26/18 Page 8 of 11 Page ID #:420




   1   Starbucks argues that there is no width requirement for sales counters unless
   2   they are two-tiered.
   3           Considering Starbucks’s argument from a different perspective
   4   demonstrates its absurdity. Let’s assume that a business has a 12-foot long
   5   counter that has 9-feet of higher counter space and a 36-inch lowered portion
   6   of counter. Consider this photo as a demonstrative example:
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20           Under Starbucks’s interpretation, this business must provide that 36-
  21   inches of lowered counter space seen on the right side. Starbucks agrees that
  22   this business would not be permitted to render portions of that 36-wide counter
  23   unusable by placing displays and merchandise on it. But, according to
  24   Starbucks, if this business simply lowered the 9-foot higher section so that the
  25   entire counter was one, uniform height of 36 inches, then it could fill almost
  26   the entire 12-foot length with displays and merchandise, leaving only a few
  27   inches for customer transactions. According to Starbucks, there is no width
  28   requirement at all for a lowered-single-height counter. And this is exactly what



                                              8

       Reply                                      Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 54 Filed 11/26/18 Page 9 of 11 Page ID #:421




   1   Starbucks has done. It has a long counter (much longer than 36 inches) but it
   2   has chosen to fill it with merchandise displays, leaving only a small portion
   3   available for customer transactions. Starbucks is in violation of the ADA.
   4           Starbucks has been sued repeatedly and by a variety of people for this
   5   very problem. In Kalani v. Starbucks, Starbucks “testified that managers are
   6   instructed to place sale and promotional items, so-called “impulse buys,” on
   7   the transaction counter,” which rendered it less than 36 inches in width. 20 The
   8   court found that “no reasonable trier of fact could conclude that the point of
   9   sale counter satisfies the 36 inch length requirement . . . .” 21 On appeal, the
  10   Ninth Circuit affirmed: “The district court also properly granted summary
  11   judgment on Plaintiff-Appellee's claim that Starbucks Company failed to
  12   maintain a readily accessible thirty-six-inch-long point of sale counter at the
  13   Store, as required under the ADA.” 22 In Crandall v. Starbucks, this was again
  14   a key issue: “Even once he got to the counter, Plaintiff further alleges that
  15   additional merchandise displays further blocked his reach to the cashier. The
  16   2010 ADAAG requires accessible clear space on the counter be at least 36
  17   inches wide and that the accessible portion of the counter top extend the same
  18   depth as the sales or service counter top.” 23
  19   ///
  20   ///
  21   ///
  22   ///
  23   ///
  24   ///
  25
  26
  27   20
          Kalani v. Starbucks Corp., 81 F. Supp. 3d 876, 887 (N.D. Cal. 2015).
       21
          Kalani, supra, 81 F. Supp. 3d at 887.
  28   22
          Kalani v. Starbucks Coffee Co., 698 Fed. Appx. 883, 886 (9th Cir. 2017)
       23
          Crandall v. Starbucks Corp., 249 F. Supp. 3d 1087, 1109 (N.D. Cal. 2017)



                                                          9

       Reply                                                  Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 54 Filed 11/26/18 Page 10 of 11 Page ID #:422




    1              B. By failing to provide an accessible sales counter, Starbucks has
    2   denied Plaintiff full and equal enjoyment as a matter of law. Plaintiff’s
    3   ability to overcome barriers to access the store does not moot her
    4   discrimination claim.
    5              Starbucks argues that there is a triable issue whether the merchandizing
    6   at issue was a barrier to Plaintiff because Plaintiff alleges that she completed
    7   her transaction, raising the inference that the merchandise did not provide any
    8   barrier to access. Starbucks’ argument misconstrues the facts and the law.
    9              As noted above in relation to the non-compliant parking, the standard
   10   is not whether an illegal barrier prohibits access. It is about equality of access.
   11   That standard is “full and equal enjoyment of the goods, services, facilities,
   12   privileges, advantages or accommodations” at a place of public
   13   accommodation. 24 The Ninth Circuit has held that the phrase “full and equal”
   14   is a term of art, having specific reference to the ADA Standards: “the ADAAG
   15   establishes the technical standards required for ‘full and equal enjoyment’”
   16   and that “if a barrier violating these standards relates to a plaintiff's disability,
   17   it will impair the plaintiff's full and equal access” and this “constitutes
   18   ‘discrimination’ under the ADA.” 25 In fact, the Chapman court, sitting en
   19   banc, held that this was an objective test looking to the ADA Standards and
   20   not a subjective one that relied upon the plaintiff’s actual experience:
   21          A disabled person who encounters a “barrier,” i.e., an architectural
               feature that fails to comply with an ADAAG standard relating to his
   22
               disability, suffers unlawful discrimination as defined by the ADA. 42
   23          U.S.C. § 12182(b)(1)(A)(i). Indeed, by “establish[ing] a national
   24          standard for minimum levels of accessibility in all new facilities,”
               Indep. Living Res., 982 F.Supp. at 714, the ADAAG removes the risk
   25          of vexatious litigation that a more subjective test would create. Those
   26          responsible for new construction are on notice that if they comply with
   27
               the ADAAG's objectively measurable requirements, they will be free

   28   24
             42 U.S.C. § 12182(a)
        25
             Chapman I, supra, 631 F.3d at 947 (emphasis added)



                                                           10

        Reply                                                 Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 54 Filed 11/26/18 Page 11 of 11 Page ID #:423




    1              from suit by a person who has a particular disability related to that
                   requirement. 26
    2
                   The Chapman court not have been clearer: “Where the barrier is related
    3
        to the particular plaintiff's disability, however, an encounter with the barrier
    4
        necessarily injures the plaintiff by depriving him of full and equal enjoyment
    5
        of the facility.” 27
    6
                   Plaintiff is a wheelchair user and the lack of a wheelchair accessible
    7
        transaction counter affects her disability. She suffers from arthritis in her
    8
        hands, knees and hips, and doesn’t have the level of motor acuity that someone
    9
        with full control of their hands and fingers would. Counter space allows Ms.
   10
        Lindsay to open her wallet or purse on the counter to get stuff out of it without
   11
        fear of it falling on the floor.
   12
   13
                                                IV. CONCLUSION
   14
                   Starbucks has chosen to implement and maintain a sales counter that
   15
        violates the ADA by not providing useable clear width space. It has been sued
   16
        repeatedly and successfully for this practice. There is no triable issue as to the
   17
        counter violation. The facts are clear. The law is clear. Plaintiff respectfully
   18
        requests this court grant her motion for summary judgment as to this barrier.
   19
   20
        Dated: November 26, 2018                      CENTER FOR DISABILITY ACCESS
   21
   22
                                                      By:     /s/ Chris Carson
   23
                                                      Chris Carson, Esq.
   24
                                                      Attorneys for Plaintiff
   25
   26
   27
   28   26
             [Chapman, supra, 631 F.3d at 947, fn. 5.]
        27
             Chapman I, supra, 631 F.3d at 947, fn. 4 (emphasis added)



                                                             11

        Reply                                                   Case: 2:18-CV-01917-GW-PLA
